Third District Court of Appeal
                               State of Florida

                          Opinion filed January 9, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2350
                         Lower Tribunal No. 06-27519
                             ________________


                          Roque Esteban Calafell,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

      Roque Esteban Calafell, in proper person.

      Ashley Brooke Moody, Attorney General, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
      We affirm the trial court’s order, which denied appellant’s motion seeking

additional credit for time spent in custody in an Argentine jail awaiting extradition

to Florida to face charges in the instant case. See § 921.161(1), Fla. Stat. (2006)

(providing: “A sentence of imprisonment shall not begin to run before the date it is

imposed, but the court imposing a sentence shall allow a defendant credit for all of

the time she or he spent in the county jail before sentence. The credit must be for a

specified period of time and shall be provided for in the sentence”); Kronz v. State,

462 So. 2d 450, 451 (Fla. 1985) (holding that section 921.161(1), Florida Statutes,

requires a trial judge to give credit for time served in Florida county jails pending

disposition of criminal charges, but does not require awarding such credit for time

spent in jails in other jurisdictions; further noting that “[t]he trial judge does,

however, have the inherent discretionary authority to award credit for time served in

other jurisdictions while awaiting transfer to Florida. In this latter circumstance, the

trial judge should consider the appropriateness of an award of credit for time served

when the defendant was incarcerated in another state solely because of the Florida

offense for which he or she is being sentenced”) (emphasis added).

      The order on appeal expressly provides that the trial court considered the facts

and circumstances surrounding appellant’s request, and exercised its discretion in

denying same. We find no abuse of that discretion. Howey v. State, 813 So. 2d
1030 (Fla. 3d DCA 2002); Gomez v. State, 984 So. 2d 577 (Fla. 4th DCA 2008).



                                           2
Affirmed.




            3